ORDER
Pursuant to a stipulation between the Director of the Lawyers Professional Responsibility Board and the respondent Joseph L. Bard, the respondent was indefinitely suspended from the practice of law by this court’s order dated November 21, 1984. 359 N.W.2d 6 (Minn.1984). The suspension order provided that the respondent could not petition for reinstatement sooner than three years from its date. Respondent petitioned this court for reinstatement on May 5, 1988, following which the Director completed an investigation resulting in a report to a panel of the Lawyers Professional Responsibility Board that respondent’s reinstatement to the practice of law would be appropriate. The Director’s report found that the petitioner has complied with Rule 26, Rules on Lawyers Professional Responsibility, passed the Professional Responsibility portion of the Bar Examination, and is current in the requirements for continuing legal education. The Director’s report related that since his suspension the respondent has worked as a labor arbitrator and has been employed in positions involving the handling of funds of other people. It also chronicled respondent’s numerous charitable endeavors both before and during the suspension.
The court; having considered the original suspension petition, the stipulation agreeing to suspension, the petition for reinstatement, the Director’s report, and the recommendation of the panel of the Lawyers Professional Responsibility Board, NOW ORDERS:
That the respondent Joseph L. Bard is herewith reinstated to the practice of law.